Morphy, J.,

delivered the opinion of the court.
This is an action on a promissory note. The defendant^ pleads error, and want of consideration ; he avers, that hav-^ ing sold a plantation and slaves to B. C. Cook, brother of thei plaintiff, he agreed some time after to take back his property/ and annul the sale. That in consideration of certain improve-! ments represented to have been made on the premises, he/ agreed to give his. note for. five hundred dollars, which through error he made payable to the present plaintiff, and that more^ over the improvements he had consented to. pay for, have/ never been made. The plaintiff obtained a verdict, and after) attempting to set it aside, from judgment thereon, the defend^ ant. appealed. ^
On the trial, the defendant took a bill of exceptions to lh^ opinion of the judge, rejecting testimony to prove that it was owing to plaintiffs assurances that improvements had been, made on his land, that he had been induced to give his note, when in fact no improvements had ever, existed. We think the judge did not err; the written agreement, by which the defendant took back his plantation, mentions, expressly, that the five hundred dollars were to be paid in consideration of the rescission of the sale., No parole evidence could be received ,to prove against, or heyond, what was mentioned in the notarial deed of compromise; Louisiana Code, article 2256. As to the error complained of, the testimony of B. C. Cook, introduced by defendant himself, establishes that it was not through error, but by express agreement, that the note was made to the order of plaintiff, who was the real purchaser of the land; although bis (witnesses) name had been used in the. deed of sale. The appellee has prayed for. damages for the frivolous appeal, but considering all the circumstances of this, case, we do not think it a proper one to allow damages.
It is, therefore, ordered, that the judgment of the District Court be affirmed, with costs.